Title: To James Madison from James Monroe, 2 December 1816
From: Monroe, James
To: Madison, James



Decr. 2. 16.

I saw Mr. de Neuville to day and explained the cause, why, the article was not sent to the press.  He was satisfied.  I had mistaken his motives, in suggesting to me, his intention in writing another note.  It was not, to press former demands or, relinquish them, but, leaving things where they were, to conciliate.  If he writes any thing he will shew it to me, before making it official, as I had promised to shew to him my answer.
I have sent the note to the press, & expect it will appear to morrow.
He was much gratified to find the portrait of Louis 18 in the dining room with that of Genl. Washington, & says that he has already mentiond it in a letter to his government.

J. M.

